193 N.W.2d 284 (1971)
187 Neb. 628
STATE of Nebraska, Appellee,
v.
James STAPLETON, Appellant.
No. 38104.
Supreme Court of Nebraska.
December 30, 1971.
*285 Joseph D. Martin, Grand Island, for appellant.
Clarence A. H. Meyer, Atty. Gen., Calvin E. Robinson, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON and CLINTON, JJ.
BOSLAUGH, Justice.
The defendant pleaded guilty to unlawful possession of heroin and was sentenced to 2 years' imprisonment. The defendant appeals, claiming that his plea was invalid.
Apparently the offense was committed on March 1, 1971, while the defendant was in custody in Grand Island, Nebraska. The defendant contends that because he was a narcotics addict and received methadone for only "a few nights" while he was confined in the jail, he was incapable of intelligently and understandingly entering a plea of guilty.
The defendant was arraigned in the district court on March 11, 1971. After being fully advised as to his rights, the defendant waived the right to counsel and entered a plea of guilty. The district judge inquired of the defendant specifically as to whether access to or denial of narcotic drugs had anything to do with his plea. The defendant answered that it did, partly; that he was guilty of having them; and that he was was going through withdrawal. The judge then asked the defendant if he felt a compulsion in connection with his plea. The defendant answered: "No, not that I need to. I'm guilty. I didn't see any point laying around in jail." Later the county attorney asked the defendant if the fact that he had not had methadone for several days had any bearing on his waiver of counsel and plea of guilty. The defendant answered "No" and confirmed that he had stated to the county attorney that he did not want to do a lot of dead time.
The sentencing hearing was held on the following day, March 12, 1971. The district judge asked the defendant if there was any reason why he would like to withdraw his plea of guilty and the defendant answered, "No, sir." The defendant then made a lengthy unsworn statement in which he related his history of drug addiction and his circumstances prior to his arrest in Grand Island, Nebraska.
The defendant is 29 years of age. He has previous convictions for grand larceny and petit larceny. He had been on probation for a charge of assault with intent to do bodily injury. The sentence imposed here was the minimum.
We find nothing in the record to sustain the defendant's claim that his plea was invalid. The fact that a defendant is a narcotics addict and experiencing some symptoms of withdrawal does not invalidate a plea of guilty where the record otherwise indicates that the plea was voluntary and entered intelligently and understandingly.
The record shows a sincere effort on the part of the district judge and the county attorney to give the defendant the benefit of every right that he had.
The judgment of the district court is affirmed.
Affirmed.